   Case 2:19-mj-00271-RJK Document 1 Filed 05/16/19 Page 1 of 2 PageID# 1

                                                                     FILED

                  IN THE UNITED STATES DISTRICT COURT
                                                                  MAY 1 6 2019
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                                                             CLERK, U.S. DISTRICT COURT   '
                             NORFOLK DIVISION
                                                                    NORFOLK. VA


UNITED STATES OF AMERICA


      V.                               Case No. cJ'Pirrn39-1
                                       Court Date:   July 18, 2019
SHARON L. CHANTLAND




                           CRIMINAL INFORMATION


              (Misdemeanor)- Violation Notice No. 6118367

     THE UNITED STATES ATTORNEY CHARGES:


     That on or about May 6, 2019, at the Navy Exchange at Joint

Expeditionary Base Little Creek, Virginia Beach, Virginia, in the

Eastern District of Virginia, the defendant, SHARON L. CHANTLAND, did

willfully and knowingly steal and purloin property of the United

States of a value less than $1,000.00.

     (In violation of Title 18, United States Code, Section 641.)

                                  Respectfully submitted,

                                  G. Zachary Terwilliger
                                  United States Attorney




                            By:          T. a
                                   fames T. Cole
                                  'Special Assistant U.S. Attorney
                                  Office of the U.S. Attorney
                                  101 West Main Street, Suite 8000
                                  Norfolk, VA 23510
                                  Ph: (757) 441-6712
                                  Fax:(757) 441-3205
                                  James.ColeGusdoj.qov
   Case 2:19-mj-00271-RJK Document 1 Filed 05/16/19 Page 2 of 2 PageID# 2




                         CERTIFICATE OF MAILING


     I hereby certify that on the date indicated below, I caused a
true and correct copy of the foregoing Criminal Information to be
mailed, postage prepaid, to the defendant in the above-styled case.



                                   1 0.
                             fames T. Cole
                           (Special Assistant U.S. Attorney
                            Office of the U.S. Attorney
                            101 West Main Street, Suite 8000
                            Norfolk, VA 23510
                            Ph: (757) 441-6712
                            Fax;(757) 441-3205
                            James.ColeQusdoj.gov




                            ir      M.-I     Ml
                            Date      ^
